Citation Nr: 1713530	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  15-31 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for residuals from the removal of a neck tumor, to include as result of exposure to ionizing radiation.

3.  Entitlement to service connection for residuals from the removal of a leg tumor, to include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The decision reached below concerning the tumors deals with primary service connection and service connection secondary to radiation exposure.  This was how the claim was originally filed and has been developed that way by the RO.  More recently the Veteran has asserted that the tumors might also be due to herbicide exposure.  That matter has not been adjudicated.  If, as a result of the development requested below, herbicide exposure is demonstrated, additional development of tumors secondary to such exposure may be explored at that point.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for diabetes mellitus addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the credible evidence is against a conclusion that the Veteran has current disability due to the removal of a neck or leg tumor that is etiologically related to service; a neck or leg disorder that warrants presumptive service connection on the basis of being a disease specific to a radiation-exposed Veteran or a radiogenic disease is not demonstrated. 

2.  Current hearing loss disability as defined by regulation is currently demonstrated and the Veteran has competently and credibly reported hearing loss and tinnitus from service to the present time.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals from the removal of neck and leg tumors, to include as result of exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.    

While the Veteran has not been afforded with an examination or opinion regarding the claims for service connection for residuals from the removal of a neck or leg tumor, such an examination or opinion is not required absent evidence indicating that the claimed disabilities may be related to service.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the Board has found the Veteran's report linking these claimed residuals to service to lack credibility or competency, and there is no indication that these claimed residuals are related to service.  In the absence of such indication, an examination or opinion addressing the claims for service connection for residuals from the removal of a neck or leg tumor is not required.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and cancerous tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is similarly considered.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as organic diseases of the nervous system and cancerous tumors.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

A. Residuals of from the Removal of Neck and Leg Tumors

The Veteran asserts that his active duty as a radar man aboard the USS Corry with the United States Navy-such duty is confirmed by official service department records-involved exposure to ionizing radiation, and that he developed neck an leg tumors as a result of this duty.  In this regard, the Veteran submitted a "Radiation Risk Activity Information Sheet" in January 2012 reporting such exposure, and attached a service treatment report (STR) dated in June 1969 referencing treatment for the flu as evidence that he said supported the claimed radiation exposure.  

Service connection for a disability based upon exposure to radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to "radiation exposed Veterans" under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a "radiogenic disease" under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement; that is, on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed Veteran" within specified periods of time.  38 C.F.R. § 3.309 (d)(2).  Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a "radiogenic disease."  38 C.F.R. § 3.311 . Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations. 38 C.F.R. § 3.311 (b)(2)(xxiv).  

In this case and as set forth below, there is no indication that a cancerous tumor was removed from the neck or leg.  As such, neither condition claimed to be the result of exposure to radiation in service may be presumed to be a disease specific to a "radiation-exposed Veteran" or a "radiogenic disease," and further development to determine if the Veteran was exposed to radiation in service is thus not indicated.  Moreover, as a cancerous neck or leg tumor has not been demonstrated, presumptive service connection for the claimed neck or leg disabilities on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Notwithstanding the foregoing and as stated above, the Veteran may still establish service connection for residuals from the removal of neck and leg tumors with proof of direct causation.  See Combee, supra.  In this regard, the STRs, to include the reports from the September 1969 separation examination, are silent for tumors of the neck or leg or related symptomatology.  The post service evidence does reflect a benign skin lesion on the neck, a lipoma, demonstrated by private medical evidence dated from September 2002, but no cancerous tumors of the neck are clinically shown after service.  While December 2011 VA outpatient treatment reports (contained in the Virtual VA File) reflect boils on the back of the right leg, there is also no post service clinical indication of any leg tumors.  Nor is there any indication that these findings were in any way related to service.

As indicated, the STRs are silent for any indications of neck or leg tumors, and there is no support for the Veteran's assertion that cancerous tumors were removed from his neck or legs.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  This conclusion would include a medical determination that the Veteran is not shown competent to make.
 
In addition, the claim was filed years post-service, and this is the first showing of the presence of any tumors.  As such the Veteran's assertions linking claimed tumors of the neck and leg to service otherwise fail to support his claims for service connection for these manifestations as they do not represent competent evidence.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38  (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion as to the etiology of the claimed neck and leg manifestations.  See, e.g., Jandreau, Woehlaert, supra. 

In light of the above and in sum, the Board finds that the preponderance of the most probative evidence is against the Veteran's claims for service connection for residuals from the removal of neck and leg tumors, to include as result of exposure to ionizing radiation.  As such, these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B. Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The STRs do not reflect hearing loss or tinnitus.  However, the Court has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  In addition, the Court has specifically found that tinnitus is a disorder capable of lay observation. Charles, supra.
	  
At a January 2013 VA examination, pure tone thresholds, in decibels, were as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
40
50
LEFT
15
20
40
60
60

The above readings demonstrate hearing loss disability in each ear as defined by 38 C.F.R. § 3.385.  The Veteran also reported having recurrent tinnitus, and he related his hearing issues to exposure to gunfire and engine noise during service.  The audiologist indicated in the examination report and a February 2013 addendum that she could not provide an opinion as to the etiology of the Veteran's hearing loss or tinnitus without resorting to speculation.  

Notwithstanding the lack of a definitive nexus opinion in this case, the Veteran is competent to assert that he has had problems with hearing and tinnitus since service. Charles, Barr, Davidson, Kahana, supra.  Unless the preponderance of the evidence is against a claim, it cannot be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert, supra.  The record does not contain a definitive nexus opinion, or any other evidence, indicating that the Veteran's hearing loss and tinnitus are not related to service, to include engine noise coincident with the Veteran's corroborated duty aboard the USS Corry.  Therefore, it cannot be said that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss  and tinnitus; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for each disability is warranted.  Id. 

 
ORDER

Service connection for residuals from the removal of a neck tumor, to include as result of exposure to ionizing radiation, is denied. 

Service connection for residuals from the removal of a leg tumor, to include as a result of exposure to ionizing radiation, is denied. 

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted. 

REMAND

The Veteran's disability picture included diabetes mellitus, and he asserts service connection for such under the regulatory provisions based on the presumed exposure to herbicide agents such as Agent Orange by Veterans who served in the Republic of Vietnam during the Vietnam War.  See 38 C.F.R. §§ 3.307, 3.309(e) (2016).  However, the Veteran's service personnel records, awards, and decorations do not denote service in the Republic of Vietnam.  Moreover, an October 2011 official service department response noted that while the USS Corry was in the official waters [given the size of the USS Corry, a Gearing-class destroyer, so called "blue waters"] of the Republic of Vietnam at a time overlapping the Veteran's service from October 1968 to March 1969, there was no "conclusive proof of in-county service."  

The regulations provide that a Veteran who during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iii); see also VAOPGCPREC 7-93.  The VA General Counsel has determined that this definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  

In short, a Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197   (2008), cert. denied 129 S. Ct. 1002 (2009).

In Gray v. McDonald, 27 Vet. App. 313 (2015), the Court instructed VA to better define the difference between offshore waters and inland waterways, including particularly bays and harbors. 

VA now defines inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways [so called "brown waters] is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  Conversely, offshore waters are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  See VBA Manual M21-1, IV.ii.1.H.2 (Updated February 5, 2016).

Thus, VA has made a distinction between military service offshore ("blue water") and those Veterans (referred to as "brown water" Veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam. Brown water Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In a communication completed by the Veteran in July 2016, he asserted that "the USS Corry was in the in the Mekong Delta, at anchor from 10/23/68 to 10/27/68 with a river transit each way in and out" [emphasis added], and he appeared to otherwise therein assert his presence in the Republic of Vietnam based on presence in the "brown waters"/inland waters of Vietnam as set forth above.  These assertions were not of record or considered in conjunction with the prior development completed in October 2011 with respect to the presence of the USS Corry; as such, further development and adjudication is necessary to address these assertions to ensure due process to the Veteran and that the duty to assist is fulfilled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the command history and the deck logs of the USS Corry for the period from October 1968 to March 1969 and associate this evidence with the claims file, specifically for the period from October 23 to October 27, 1968.  If the AOJ cannot locate these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

Obtain any other relevant evidence pertaining to the activities of the USS Corry at the time of the Veteran's service onboard.  This includes, if possible, a determination as to 1) the proximity to land of the Veteran's naval service in Vietnam coastal waters and 2) whether any crew disembarked while the ship was anchored.  If the AOJ cannot locate such evidence, it must specifically document the attempts that were made to obtain it, and explain in writing why further attempts to locate or obtain any government records would be futile.

2.  Thereafter, issue a formal finding addressing whether the Veteran may be presumed to have been exposed to herbicides in light of the decision in Gray.  That is, whether he entered any 'inland waterway' in Vietnam as VA defines that term.

If further development is needed to reach this finding, the AOJ must undertake that development.

3.  Following completion to the extent possible of the development requested above and any other indicated development, readjudicate the claim for service connection for diabetes mellitus in light of all additional evidence received.  Specifically consider the recent holding in Gray and relevant VA Adjudication Manual provisions regarding the subject of whether there was presumed in-service herbicide exposure.  If this claim remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


